Citation Nr: 0318075	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a right hydrocelectomy and spermatocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

The current appeal arose from a December 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, Californaia.  The RO, in pertinent part, 
denied entitlement to an increased (compensable) evaluation 
for residuals of a right hydrocelectomy and 
spermatocelectomy.

In April 2000 the Board of Veterans' Appeals (Board) again 
remanded the case to the RO for further development and 
adjudicative action.

In June 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that the veteran has been diagnosed with 
prostatitis noted to account for his ongoing genitourinary 
symptomatology, thereby raising the claim of entitlement to 
service connection for prostatitis.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for 
clarification, initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The accumulated medical eveidence of record, encompassing 
numerous VA medical treatment reports dated during the last 
several years, particularly the formal VA special 
genitourinary examination conducted in August 2000, 
collectively show that there are no apparent residuals of a 
right hydrocelectomy and right spermatocelectomy.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a right hydrocelectomy and spermatocelectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.115, Diagnostic Codes 7512-7529 
(effective prior to February 17, 1994); 38 C.F.R. § 4.115, 
Diagnostic Codes 7512-7529; 59 Fed. Reg. 2523-2529 (Jan. 18, 
1994) (effective February 17, 1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran underwent a right hydrocelectomy in March 1962, and a 
right spermatocelectomy in March 1963.

The RO granted entitlement to service connection for a right 
hydrocelectomy and a right spermatocelectomy with assignment 
of a noncompensable evaluation effective March 9, 1990, when 
it issued a rating decision in December 1990.

The veteran filed a claim of entitlement to an increased 
(compensable) evaluation for residuals of a right 
hydrocelectomy and a right spermatocelectomy in October 1993.

VA conducted a special urological examination of the veteran 
in September 1994.  He complained of right testicle pain 
since service.  On examination the testicles were noted as 
descended.  There were no masses. Tenderness was present on 
the right.  The pertinent clinical assessments were history 
of right hydrocele repair, and voiding symptoms noted as 
urgency and frequency.

Associated with the claims file is a substantial quantity of 
VA outpatient treatment reports dated during the last several 
years.  Among them are VA genitourinary clinic records dated 
in May 1999 which show the veteran was found to have 
epididymis, small bilateral varicoceles, two small left 
epididymal head cysts or spermatoceles, and normal testes 
with no torsion.

An August 2000 VA special genitourinary examination report 
shows the veteran was found to have no apparent residuals 
from a right hydrocelectomy and right spermatocelectomy.  The 
examiner also diagnosed chronic prostatitis with 20 years of 
intermittent obstructive and irritative voiding systems.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The RO has rated the veteran's service-connected 
genitourinary disability under diagnostic codes 7529-7512.

Under the criteria effective prior to February 17, 1994, a 
rating for new growths, benign, for any part of the 
genitourinary system, a rating was based on interference with 
genitourinary functions, using any applicable genitourinary 
analogy.  38 C.F.R. § 4.115; Diagnostic Code 7529 (effective 
prior to February 17, 1994).

A noncompensable evaluation for cystitis may be assigned when 
mild; 10 percent when moderate with pyuria with diurnal and 
nocturnal frequency; 20 percent when moderately severe, with 
diurnal and nocturnal frequency with pain, tenesmus; 40 
percent when severe, with urination at intervals of 1 hour or 
less, contracted bladder; and 60 percent where incontinence 
exists, requiring constant wearing of an appliance.  
38 C.F.R. § 4.115; Diagnostic Code 7512 (effective prior to 
February 17, 1994).

Chronic cystitis includes interstitial and all etiologies, 
infectious and noninfectious, and is rated as voiding 
dysfunction.  38 C.F.R. § 4.155; Diagnostic Code 7512 
(effective February 17, 1994).

Epididymo-orchitis, chronic only, is rated as urinary tract 
infection.  38 C.F.R. § 4.115; Diagnostic Code 7525.

Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.155; Diagnostic Code 7529 
(effective February 17, 1994).

For renal dysfunction, a 100 percent evaluation may be 
assigned when requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or Creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  An 80 
percent evaluation may be assigned with persistent edema and 
albuminuria with BUN to 80mg%; or Creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 60 
percent evaluation may be assigned for constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
diagnostic code 7101.  A 30 percent evaluation may be 
assigned for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  A noncompensable evaluation may be 
assigned for albumin and casts with history of nephritis; or, 
hypertension noncompensable under diagnostic code 7101.

For voiding dysfunction, a rating is assigned for a 
particular condition such as urine leakage, frequency, or 
obstructed voiding; continual urine leakage, post surgical 
urinary diversion.  For urine incontinence or stress 
incontinence a 60 percent evaluation may be assigned when 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  A 
40 percent evaluation may be assigned when requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 20 percent evaluation may be assigned when 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.

For urinary frequency, a 40 percent evaluation may be 
assigned for daytime voiding interval less than one hour; or, 
awakening to void five or more times per night.  A 20 percent 
evaluation may be assigned for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 10 percent evaluation may be 
assigned for daytime voiding interval between two and three 
hours, or; awakening to void two times per night.

For obstructed voiding, a 30 percent evaluation may be 
assigned for urinary retention requiring intermittent or 
continuous catheterization with marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:
1. post void residuals greater than 150cc;
2. uroflowmetry; markedly diminished peak flow rate (less 
than 10cc/sec);
3. recurrent urinary tract infections secondary to 
obstruction;
4. stricture disease requiring periodic dilatation every 2 to 
3 months obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year.

For urinary tract infection, a rating is to be assigned as 
for renal dysfunction.  A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 10 percent evaluation may be assigned when 
there is long term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent management.

38 C.F.R. § 4.115 (effective February 17, 1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors are marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any right other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.

In its May 2002 correspondence the RO informed the veteran of 
the VCAA although the letter was in reference to other claims 
not at issue.  Nonetheless, the RO provided the veteran the 
criteria under this new law when it issued a supplemental 
statement of the case in February 2003.  The RO made it clear 
that it was applying the new law to the veteran's case.

In connection with the Board remand directives, the RO in May 
2003 requested the veteran to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The RO advised 
the veteran that it would obtain such records if their 
release were authorized.  The RO also advised the veteran of 
the types of evidence required to substantiate his claim.  

In doing so, the Board and the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by him, and which would be provided by VA.  
It was made clear to the veteran that VA would obtain all 
evidence identified and/or authorized for release by him.  
38 U.S.C.A. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran responded to the RO's 
inquiry and specified that he had no further evidence or 
information to submit with respect to his remand.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.

In particular, through issuance of the December 1994 rating 
decision, June 1995 statement of the case, October 1999, 
February 2003, and June 2003 supplemental statements of the 
case, the veteran has been given notice of the requirements 
for an increased (compensable) evaluation for his 
genitourinary disability.  The RO also provided him with the 
reasons his claim could not be granted based upon the 
evidence of record.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  The record includes the complete 
service medical records.  The veteran does not contend that 
there are additional service medical records.

In response to the veteran's directives, the RO obtained and 
associated with the claims file the veteran's complete 
reports of treatment by VA during the last several years.  
Although the RO had already afforded the veteran the benefit 
of a VA genitourinary examination in connection with his 
claim, the Board remanded the case with the directive to the 
RO that the veteran be afforded additional examination to 
clarify the medical evidence already of record.  Such 
examination addressing the issue on appeal was completed in 
August 2000 and is discussed below.  Consequently, another VA 
examination is unnecessary since the information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  

As the Board noted earlier, the veteran in May 2003 advised 
that there was no additional evidence he had to submit or 
that could be obtained to support his claim.

The RO again considered and provided the criteria under the 
new law when it issued its final supplemental statement of 
the case in June 2003.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
facts pertinent to the issue on appeal is required to comply 
with the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Compensable Evaluation

It is the contention of the veteran that his service-
connected genitourinary disability warrants the assignment of 
a compensable evaluation based upon his symptomatology.  
However, the evidentiary record in its entirety is 
nonsupportive of the veteran's contentions.

The substantial quantity of VA medical treatment reports, to 
include the two VA special genitourinary examinations on 
file, are consistent in showing no residuals of either the 
right hydrocelectomy or spermatocelectomy conducted in 
service more than forty years ago.  A VA examiner has 
specifically recorded this as a finding on the most recent, 
formal examination of record.  As no residuals of the 
service-connected genitourinary disability have been shown by 
the evidentiary record, there exists no basis upon which to 
predicate a grant of entitlement to an increased 
(compensable) evaluation.

There exists no doubt that the veteran experiences 
genitourinary symptomatology; however, such symptomatology 
has been determined to reflect prostatitis, a nonservice-
connected disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased (compensable) evaluation for 
service-connected residuals of a right hydrocelectomy and a 
right spermatocelectomy.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a right hydrocelectomy and spermatocelectomy is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

